Citation Nr: 0907111	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1954 to 
January 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is appealing the RO denial of service connection 
for bilateral tinnitus and left ear hearing loss.  VA medical 
records reflect that an audiologic examination was provided 
to the Veteran on April 17, 2007.  A handwritten annotation 
on one of the records reflects that the audiologic report was 
apparently mailed to the RO on April 21, 2007.  The 
audiologic report is not associated with the claims folder.  
Although the record contains a report of a VA audiologic 
examination of the Veteran performed on March 28, 2007, two 
weeks earlier, the record nonetheless reflects another 
audiologic examination of the veteran was performed on April 
17, 2007.  The Board finds that the April 2007 VA examination 
report may further assist the Board in developing a more 
complete picture of the Veteran's disability and a reasonable 
effort should be made to obtain it.  See 38 U.S.C.A. 
§ 5103A(b), 38 C.F.R. § 3.159(c)(2) (2008).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all reports/records of 
audiologic examination of the Veteran on 
April 17, 2007 at the VA Medical Center 
in Chicago, Illinois.  If no such records 
are available, the claims folder must 
indicate this fact.

2.  If additional evidence is received 
pursuant to the above requested action, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought is not granted, the Veteran should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



